DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 07/02/2021 have been fully considered but they are not persuasive because:
Applicant alleges Gray fails to teach or suggest:
1. Plurality of power control outputs.
2.  The decode logic circuity coupled to provide the power control signals to a set of memory components.
Examiner respectfully disagrees with the applicant:
As to point 1, examiner respectfully disagree with the applicant because the output 30 of the power controller are inputted to the plurality of inputs to the OR Gates 90-94. Therefore, each input 30 to the OR gates 90-94 corresponds to plurality of power control outputs.

    PNG
    media_image1.png
    597
    654
    media_image1.png
    Greyscale



[0083] “Memory read” “Memory write” operations are performed by memory components. [Power controlling subject as Shown in Fig. 6 and 7]   Therefore Tani clearly teaches power control signals to memory components. [[0082]-[0087] FIG. 6 and 7.]

    PNG
    media_image2.png
    600
    819
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,365,704. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application
Patent NO.10,365,704
1. An integrated circuit comprising: a power controller that includes a plurality of power controller outputs; a memory control circuit that includes a plurality of memory control circuit outputs; and decode logic circuitry that includes: a first set of inputs coupled to the plurality of power controller outputs; a second set of inputs coupled to the plurality of memory control circuit outputs; and a plurality of decode logic outputs, wherein the decode logic circuitry is to provide power control signals at the plurality of decode logic outputs based on the plurality of power controller outputs and the plurality of memory control circuit outputs.  



1.  A system, comprising: a processor core having power control leads and 
memory control and status register control leads;  power control circuitry 
having processor leads coupled with the power control leads of the processor 
core, and the power control circuitry having a number of power control outputs;   first memory circuitry having a number of power control inputs, wherein the  number of power control inputs is the same as the number of power control outputs of the power control circuitry;  memory control and status register circuitry having a first set of a number of register positions coupled to the memory control and status register leads of the processor core, and the memory control and status register circuitry having an output for each one of the register positions, wherein the number of register positions is the same as the number of power control outputs;  and decode logic circuitry having inputs coupled to the power control outputs of the power control circuitry, having an input coupled to the output of each register position, and having decode outputs coupled to the power control inputs of the first memory circuitry, the decode logic circuitry coupling a first power control output from the power control circuitry and an output for a first register position to a first decode output, the decode logic circuitry further coupling the first power control output from the power control circuitry and an output for a second register position to a second decode output.
11. An integrated circuit comprising: a first power controller to provide a first set of power control signals; -13-TJ-62603. lAa second power controller to provide a second set of power control signals; and a decoder coupled to the first power controller and the second power controller to provide a third set of power control signals based on the first set of power control signals and the second set of power control signals.
1.  A system, comprising: a processor core having power control leads and 
memory control and status register control leads;  power control circuitry 
having processor leads coupled with the power control leads of the processor 
core, and the power control circuitry having a number of power control outputs;   first memory circuitry having a number of power control inputs, wherein the  number of power control inputs is the same as the number of power control outputs of the power control circuitry;  memory control and status register circuitry having a first set of a number of register positions coupled to the memory control and status register leads of the processor core, and the memory control and status register circuitry having an output for each one of the register positions, wherein the number of register positions is the same as the number of power control outputs;  and decode logic circuitry having inputs coupled to the power control outputs of the power control circuitry, having an input coupled to the output of each register position, and having decode outputs coupled to the power control inputs of the first memory circuitry, the decode logic circuitry coupling a first power control output from the power control circuitry and an output for a first register position to a first decode output, the decode logic circuitry further coupling the first power control output from the power control circuitry and an output for a second register position to a second decode output.


As demonstrated, the claims of Patent# 10,365,704 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-15 of Patent 10,365,704 to modify the claims to achieve the features of claims 1-16 of the instant application.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,146,600. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application
Patent NO. 9,14,6600
1. An integrated circuit comprising: a power controller that includes a plurality of power controller outputs; a memory control circuit that includes a plurality of memory control circuit outputs; and decode logic circuitry that includes: a first set of inputs coupled to the plurality of power controller outputs; a second set of inputs coupled to the plurality of memory control circuit outputs; and a plurality of decode logic outputs, wherein the decode logic circuitry is to provide power control signals at the plurality of decode logic outputs based on the plurality of power controller outputs and the plurality of memory control circuit outputs.  



  1.  A processor system comprising: A. processor core circuitry having power 
control leads and having memory control and status register leads;  B. first 
memory circuitry having first periphery logic and first array circuitry coupled 
with the first periphery logic, the first memory circuitry having a first 
periphery power control input coupled to the first periphery logic, and having 
a first array power control input coupled to the first array circuitry;  C. 
power control circuitry having processor leads coupled with the power control leads of the core circuitry and having power control outputs;  D. memory control and status register circuitry having register positions coupled to the memory control and status register leads of the core circuitry, having a first periphery register position for first periphery logic power control, and having first array register position for first array circuitry power control;  and E. 
decode logic circuitry having inputs coupled to the power control outputs of the power control circuitry, having inputs coupled to the first periphery and first array register positions, having a first periphery output coupled to the first periphery power control input, and having a first array output coupled to the first array power control input.
11. An integrated circuit comprising: a first power controller to provide a first set of power control signals; -13-TJ-62603. lAa second power controller to provide a second set of power control signals; and a decoder coupled to the first power controller and the second power controller to provide a third set of power control signals based on the first set of power control signals and the second set of power control signals.
  1.  A processor system comprising: A. processor core circuitry having power 
control leads and having memory control and status register leads;  B. first 
memory circuitry having first periphery logic and first array circuitry coupled 
with the first periphery logic, the first memory circuitry having a first 
periphery power control input coupled to the first periphery logic, and having 
a first array power control input coupled to the first array circuitry;  C. 
power control circuitry having processor leads coupled with the power control 
leads of the core circuitry and having power control outputs;  D. memory 
control and status register circuitry having register positions coupled to the 
memory control and status register leads of the core circuitry, having a first 
periphery register position for first periphery logic power control, and having 
first array register position for first array circuitry power control;  and E. 
decode logic circuitry having inputs coupled to the power control outputs of 
the power control circuitry, having inputs coupled to the first periphery and 
first array register positions, having a first periphery output coupled to the 
first periphery power control input, and having a first array output coupled to 
the first array power control input.


As demonstrated, the claims of Patent# 9, 146,600 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-3 of Patent 9,1466,00 to modify the claims to achieve the features of claims 1-16 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 7 and 11-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gray (US Patent NO.5, 793,126)
Regarding claim 1 Gray discloses: An integrated circuit [Fig2 and Fig.3] comprising: a power controller [Fig.2, item 20] that includes a plurality of power controller outputs;[Fig.3, item 30, output for power controller to the plurality inputs of OR gates 90-94 ] a memory control circuit [Fig.3, item 80-84 corresponds to memory controller circuit ] that includes a plurality of memory control circuit outputs; [outputs of item 80-84] and decode logic circuitry  [OR Gates 90-94 of Fig.3 corresponds to decode logic circuity] that includes: a first set of inputs coupled to the plurality of power controller outputs; a second set of inputs coupled to the plurality of memory control circuit outputs;[Fig.3, inputs of OR gates 90-94] and a plurality of decode logic outputs,[outputs of OR gates 90-94 of Fig.3] wherein the decode logic circuitry is to provide power control signals at the plurality of decode logic outputs based on the plurality of power controller outputs and the plurality of memory control circuit outputs.[Fig.3, out puts of OR gates 90-94]  
Regarding claim 2 Gray discloses: the decode logic circuitry includes a logical OR circuit that couples a first output of the plurality of power controller outputs and a second output of the plurality of memory control circuit outputs to a third output of the plurality of decode logic outputs.  [Fig.3, items 90-94 OR gates]
Regarding claim 3 Gray discloses: the decode logic circuitry is configured such that at least two outputs of the plurality of decode logic outputs are based on a first output of the plurality of power controller outputs. [Fig.3, items 90-94 OR gates outputs are based on OR gate input from the control circuit 20]  
Regarding claim 5 Gray discloses: the decode logic circuitry is configured such that a single output of the plurality of decode logic outputs is based on a second output of the plurality of memory control circuit outputs.  [Fig.3, items 90-94 OR gates outputs are based on OR gate input from the control circuit 20]  
Regarding claim 7 Gray discloses: the memory control circuit includes a plurality of registers coupled to the plurality of memory control circuit outputs.  [Fig.3, item 80-84]
Claims 11 and 17 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 11 and 17 are rejected under a similar rational as that of claim 1 above. 
Regarding claim 12 Gray discloses: the second power controller includes a plurality of power control registers and is configured to provide the second set of power control signals based on the plurality of power control registers. [Fig.3, item 30, output for power controller to the plurality inputs of OR gates 90-94 ]
Regarding claim 13 Gray discloses: a set of components coupled to receive the third set of power control signals. [Fig.3, item 30, output for power controller to the plurality inputs of OR gates 90-94] 
Regarding claim 14 Gray discloses: a first signal of the first set of power control signals corresponds to a power level of a plurality of components of the set of components.  
Regarding claim 15 Gray discloses: each signal of the second set of power control signals corresponds to a power level of a single component of the set of components.  [Fig.3, items 90-94 OR gates outputs are based on OR gate input from the control circuit 20]  
Regarding claim 16 Gray discloses: the decoder includes a plurality of logical OR circuits to provide the third set of power control signals based on the first set of power control signals and the second set of power control signals.  [Fig.3, items 90-94 OR gates]
Regarding claim 18 Gray discloses: the providing of the third set of power control signals is based on a logical OR operation of the first set of power control signals with the second set of power control signals.  [Fig.3, items 90-94 OR gates]
Regarding claim 19 Gray discloses: the providing of the third set of power control signals provides a plurality of signals of the third set of power control signals that are based on a first signal of the first set of power control signals.  [Fig.3, items 90-94 OR gates outputs are based on OR gate input from the control circuit 20]  
Regarding claim 20 Gray discloses: a first signal of the third set of power control signals corresponds to a first power level of a first component of the set of integrated circuit components, and a second signal of the third set of power control signals corresponds to a second power level of the first component. [Fig.3, items 90-94 OR gates outputs are based on OR gate input from the control circuit 20]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (US Patent NO.5, 793,126) in view of Tani (Pub NO. US 2004/0260959)
Regarding claim 4 Gray does not teach  the decode logic circuitry is coupled to provide the power control signals to a set of memory components; and the first output of the plurality of power controller outputs corresponds to a plurality of memory components of the set of memory components.  
However, Tani teaches the decode logic circuitry [Fig.7, item 705] is coupled to provide the power control signals to a set of memory components; and the first output of the plurality of power controller outputs corresponds to a plurality of memory components of the set of memory components. [Fig.6 and Fig.7 [0082]-[0084] individual control lines of connected power controlled devices] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gray with the power control function and instruction conversion as taught by Tani using the power control function and instruction converting of Tani to output power control signal to respective resources to optimize instructing program. [0002] 
Regarding claim 8 Gray does not teach the plurality of decode logic outputs are coupled to a set of memory components; a first output of the plurality of decode logic outputs corresponds to a first power level of a first memory component of the set of memory components; and a second output of the plurality of decode logic outputs corresponds to a second power level of the first memory component of the set of memory components.  
However, Tani teaches the plurality of decode logic outputs are coupled to a set of memory components; a first output of the plurality of decode logic outputs corresponds to a first power level of a first memory component of the set of memory components; and a second output of the plurality of decode logic outputs corresponds to a second power level of the first memory component of the set of memory components.  [Fig.6 and Fig.7 [0082]-[0084] individual control lines of connected power controlled devices] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gray with the power control function and instruction conversion as taught by Tani using the power control function and instruction converting of Tani to output power control signal to respective resources to optimize instructing program. [0002] 
Regarding claim 9 Tani teaches: a third output of the plurality of decode logic outputs corresponds to the first power level of a second memory component of the set of memory components.  [Fig.6 and Fig.7 [0082]-[0084]
Regarding claim 10 Tani teaches the second power level corresponds to reduced power consumption relative to the first power level.  [Fig.6 and Fig.7 [0082]-[0084]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186